         Case: 3:19-cv-00248-JMV Doc #: 22 Filed: 10/06/20 1 of 1 PageID #: 858




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 OXFORD DIVISION



TIMOTHY WILLIAM SCATT PEAVY                                                                  PLAINTIFF

                                                                                  NO. 3:19CV248-JMV

ANDREW SAUL,
COMMISSIONER OF SOCIAL SECURITY                                                            DEFENDANT


                                                 ORDER

        Before the Court are Plaintiff’s motion [20] for attorney fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d); and Defendant’s response [21]. For

reasons stated in Defendant’s response to Plaintiff’s EAJA motion, Plaintiff’s motion is DENIED

as premature. Plaintiff may refile his motion at an appropriate time after the judgment in this case

has become final.

        SO ORDERED this 6th day of October, 2020.



                                         /s/ Jane M. Virden
                                         U.S. Magistrate Judge
